PER CURIAM.
After a probation violation hearing, the trial court entered an order on August 3, 1976, finding the minor to be in violation of probation but continued the minor on probation. We find the evidence insufficient to support that portion of the order finding a violation of probation. See Demchak v. State, 351 So.2d 1053 (Fla. 4th DCA 1977); Robbins v. State, 318 So.2d 472 (Fla. 4th *1103DCA 1975); Brown v. State, 305 So.2d 309 (Fla. 4th DCA 1974). However, we find the order proper in all other respects. Accordingly, the order is hereby modified to ex-elude the finding of a violation of probation; and the order is affirmed as modified.
ANSTEAD, DAUKSCH and LETTS, JJ., concur.